Claimant testified that when her co-worker confronted her, she wanted to discuss the co-worker’s daughter and the coworker grabbed her by the shirt collar; when the co-worker finally let her go claimant fell and injured her knee. The coworker also testified that the injury occurred as the result of a discussion with claimant over the co-worker’s "personal business”. The Workers’ Compensation Board may draw any reasonable inference from the facts (Matter of Stone v New York Artificial Breeders’ Co-op, 33 AD2d 524, lv denied 25 NY2d 742). Here, the Board’s finding that claimant’s injury was the result of a personal exchange and was therefore not a compensable injury is supported by reasonable inferences from the facts; it is therefore supported by substantial evidence and must be upheld (cf., Matter of Misita v Williams *862Groceries & Meats Fair, 59 AD2d 816, lv denied 43 NY2d 648). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision and supplemental decision are affirmed, without costs.